PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Awh et al.
Application No. 17/013,059
Filed: 4 Sep 2020
For: APPARATUS AND METHOD FOR REMOVING AN INTERNAL LIMITING MEMBRANE OR EPIRETINAL MEMBRANE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed under 37 CFR 1.181 to withdraw the holding of abandonment filed on May 21, 2021.
	
The Notice of Abandonment mailed May 19, 2021 indicates that the application is abandoned for failure to timely submit a proper reply to the Notice to File Missing Parts (Notice) mailed September 17, 2020.

Petitioner asserts that a proper reply to the Notice was timely submitted September 17, 2020. Petitioners have included evidence of the timely response, including a copy of the electronic acknowledgement receipt.

Petitioners’ arguments have been carefully reviewed and found persuasive. The reply to the Notice has been located in the official file wrapper. In view thereof, the holding of abandonment is withdrawn and the Notice of Abandonment is hereby vacated. 

Accordingly, the petition to withdraw the holding of abandonment is hereby GRANTED.

Therefore, this application file is being forwarded to the Office of Patent Application Processing for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions